                  IN THE UNTIED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

WARREN G. LOW and                             )
THOMAS K. TKACH,                              )
                                              )
              Plaintiffs,                     )
                                              )
v.                                            )         Case No. CIV-18-305-SLP
                                              )
OMNI LIFE SCIENCE, INC.                       )
GEORGE CIPOLLETTI,                            )
ELIZABETH CIPOLLETTI, and                     )
JOHN DOES 1-10,                               )
                                              )
              Defendants.                     )

                                        ORDER

       Before the Court is the Motion to Dismiss Counts II, III, and IV of Plaintiffs’

Amended Complaint [Doc. No. 14] filed by Defendants OMNI Life Science, Inc., George

Cipolletti, and Elizabeth Cipolletti. It is at issue. See Resp., Doc No. 19; Reply, Doc. No.

22. These named defendants seek dismissal of Plaintiffs’ second, third, and fourth causes

of action—for fraud, negligent misrepresentation, and negligence performance of contract,

respectively—based on Federal Rules of Civil Procedure 8(a), 9(b), and 12(b)(6).1 Mr.

Cipolletti and Ms. Cipolletti also seek dismissal of all claims asserted against them based

on the fiduciary shield doctrine under Rule 12(b)(6) and based on the Court’s lack of

personal jurisdiction over them under Rule 12(b)(2). Finally, Defendants assert that the


1
 It is unclear from Plaintiffs’ Amended Complaint whether the negligent performance of
contract claim is asserted against OMNI only, or also against Mr. Cipolletti and Ms.
Cipolletti as well. See Am. Compl. ¶¶ 84-89, Doc. No. 9 (referencing “Defendants”).
Because the Court is dismissing the negligent breach of contract claim regardless of which
defendants it is asserted against, the Court need not resolve this question.
claims asserted against the John Doe defendants—who are “officers, directors or

shareholders of OMNI”—should be dismissed as improperly brought. Am. Compl. ¶ 6,

Doc. No. 9. Defendants do not seek dismissal of Plaintiffs’ breach of contract claim (the

first count in the Amended Complaint), which is asserted against OMNI only.

      Plaintiffs invoke the Court’s subject-matter jurisdiction under 28 U.S.C. § 1332(a).

I.    Background2

      Plaintiffs are medical doctors who entered into a product development and clinical

surgical consulting service agreement with OMNI. Pursuant to that agreement, Plaintiffs

were to provide consulting services to OMNI related to knee and hip reconstruction and

replacement products in exchange for certain percentages of OMNI’s net sales of such

products. These royalty payments were to be made at least annually, and within 60 days

after OMNI’s annual calculation of its net sales, subject to market-caused barriers to

payment that might arise, with such payment timing changes to be reasonably consented

to by Plaintiffs. The gravamen of Plaintiffs’ lawsuit is that the payments were not made

or, when made, were not made timely.        Plaintiffs also claim they were misled by

Defendants about calculation of these payments and when they would be paid.

      From February 2010 through July 2017, OMNI—via various officers or

employees—sent at least 28 communications to Plaintiffs regarding calculation of the

amounts owed by OMNI to Plaintiffs and when such payments would be made. Ten of



2
 The factual summary herein is taken from Plaintiffs’ Amended Complaint [Doc. No. 9]
and accepted as true for purposes of deciding Defendants’ motion. See Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).


                                           2
these communications came from Mr. Cipolletti and five came from Ms. Cipolletti. The

remainder were sent by other OMNI officers or employees not named as defendants in this

action. In its communications regarding the royalty payments, OMNI (per Plaintiffs)

“improperly and deceitfully calculat[ed Plaintiffs’] Royalties . . . by improperly deducting

the average cost of goods sold, sales management compensation and related expenses,

medical device taxes and shipping revenues from the amount used to calculate [Plaintiffs’]

royalties” and by “improperly exclud[ing] amounts invoiced to and collected from the

Products used by surgeons at St. Anthony’s Bone and Joint Hospital” and “amounts

invoiced for and collected from the Apex Posterior Stabilized Knee System,” “the Apex

Revision Knee System,” “the Apex Revision Tibia,” “the Apex Modular Tibia,” and for

“the license OMNI sold to its affiliate . . . to manufacture, distribute and sell as many of

the Products as [the affiliate] wishe[d] in multiple countries.” Id. ¶¶ 26, 29-35. Plaintiffs

also assert that Defendants misrepresented to them when royalty payments would be made

in these communications.

       Mr. Cipolletti and Ms. Cipolletti are two of OMNI’s officers and are residents of

Massachusetts and Pennsylvania, respectively.3 Plaintiffs allege Mr. Cipolletti “made


3
  Mr. Cipolletti’s role with OMNI is unclear. In different portions of their Amended
Complaint [Doc. No. 9], Plaintiffs describe him as “OMNI’s Chief Technology Officer”
(¶ 4), “OMNI’s President and Chief executive Officer” (¶ 45), “OMNI’s Chief Executive
Officer” (¶ 53), “OMNI’s President and Chief Technology Officer” (¶ 61), and “OMNI’s
Founder and Chief Technology Officer” (¶ 64). Plaintiffs also reference Rick Randall as
being “OMNI’s CEO,” as opposed to that position being occupied by Mr. Cipolletti. Id.
¶ 66. Ms. Cipolletti is “OMNI’s General Counsel and Compliance Officer.” Id. ¶ 5.
Defendants indicate that Mr. Cipolletti is OMNI’s chief technology officer and that Ms.
Cipolletti is its general counsel. See Mot. 1, Doc. No. 14. The specific officer position(s)
occupied by Mr. Cipolletti is not determinative for the issues addressed herein.


                                             3
several trips to Oklahoma in connection with the Product Development and Clinical

Surgical Consulting Services Agreement Plaintiffs entered into with . . . OMNI” and also

made multiple false promises to Plaintiffs regarding when royalty payments would be

made. Id. ¶ 4. Mr. Cipolletti sent Plaintiffs multiple communications relating to royalties

owed by OMNI to Plaintiffs which Plaintiffs allege to have been intentionally misleading.

       Plaintiffs allege that Ms. Cipolletti “sent [them] numerous false ‘Statements of

Account’ in connection with the Product Development and Clinical Surgical Consulting

Agreement Plaintiffs entered into with . . . OMNI” and “also sent letters to Plaintiffs . . . in

Oklahoma[] which . . . contained false and deceptive statements”—presumably the five

specific communications referenced supra. Id. ¶ 5.

II.    Pleading standard

       In considering a motion to dismiss pursuant to Rule 12(b)(6), a court must determine

whether the plaintiff has stated claims upon which relief may be granted. Under Rule

8(a)(2), a pleading is to contain “a short and plain statement of [each] claim showing that

the pleader is entitled to relief.” While Rule 8(a)(2) “does not require ‘detailed factual

allegations,’ . . . it demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). As such, “labels and conclusions” and “a formulaic recitation of the elements

of a cause of action” are insufficient. Twombly, 550 U.S. at 555. In essence, a plaintiff

must “nudge[] [his] claims across the line from conceivable to plausible” in order to survive

a motion for dismissal. Id. at 570.




                                               4
       To assess the sufficiency of claims made by a plaintiff, a two-pronged approach is

deployed. First, “a judge ruling on a defendant’s motion to dismiss a complaint must accept

as true all of the factual allegations contained in the complaint.” Twombly, 550 U.S. at 572

(quotation marks and citation omitted). A court need not, however, accept the veracity of

“mere conclusory statements.” Iqbal, 556 U.S. at 678. Second, in light of the well-pleaded

factual allegations, the court must determine whether “a complaint states . . . plausible

claim[s] for relief.” Id. at 679.

       In addition to Rule 8(a)’s generally applicable pleading requirements, certain claims

“must state with particularity the circumstances constituting fraud or mistake,” though

“[m]alice, intent, knowledge, and other conditions of a person’s mind may be alleged

generally.” Fed. R. Civ. P. 9(b). At bottom, a “complaint alleging fraud [must] set forth

the time, place and contents of the false representation, the identity of the party making the

false statements and the consequences thereof.” Koch v. Koch Indus., Inc., 203 F.3d 1202,

1236 (10th Cir. 2000) (quotation marks and citation omitted). The rule’s “purpose is to

afford defendant[s] fair notice of plaintiff[s’] claims and the factual ground[s] upon which

they are based.” Id. (quotation marks and citation omitted).

III.   Analysis and discussion

       A.     Defendants’ personal jurisdiction arguments

       In a diversity case, a federal district court “may exercise personal jurisdiction over

a defendant who is subject to the jurisdiction of a state court in the state where the federal

court is located.” Newsome v. Gallacher, 722 F.3d 1257, 1264 (10th Cir. 2013) (quotation

marks omitted) (citing Fed. R. Civ. P. 4(k)(1)(A)). The Court must therefore apply state


                                              5
law, by which “[t]he Oklahoma legislature has authorized Oklahoma courts to ‘exercise

jurisdiction on any basis consistent with the [Oklahoma] Constitution . . . and the

Constitution of the United States.’” Id. (quoting Okla. Stat. tit. 12, § 2004(F)). Because

Plaintiffs allege only contacts-based jurisdiction and there is no allegation that jurisdiction

over Defendants would violate the Oklahoma Constitution, the Court applies a well-known

standard: “[D]efendants must have minimum contacts with [Oklahoma], such that having

to defend a lawsuit [in Oklahoma] would not offend traditional notions of fair play and

substantial justice.” Id. (quotation marks and citation omitted). Plaintiffs’ burden at this

stage of litigation is “light.” Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995).

Because Defendants have not submitted evidence to contradict Plaintiffs’ allegations in the

Amended Complaint, the Court accepts as true the well-pleaded facts therein to determine

whether there is a prima facie showing of personal jurisdiction. See id.

       Here, Plaintiffs assert the existence of both general contacts-based jurisdiction and

specific contacts-based jurisdiction as to Mr. Cipolletti and Ms. Cipolletti. See Am. Compl.

¶ 9, Doc. No. 9. But Plaintiffs have not indicated the existence of the “limited set of

affiliations with a forum [to] render” either Mr. Cipolletti or Ms. Cipolletti “amenable to

all-purpose jurisdiction” in the State of Oklahoma. Daimler AG v. Bauman, 571 U.S. 117,

137 (2014). “For an individual, the paradigm forum for the exercise of general jurisdiction

is the individual’s domicile” (id.)—here, Massachusetts for Mr. Cipolletti and

Pennsylvania for Ms. Cipolletti. See Am. Compl. ¶¶ 4-5, Doc. No. 9. Plaintiffs have not

alleged facts to support even the prima facie existence of general jurisdiction over Mr.

Cipolletti or Ms. Cipolletti in Oklahoma, and the Court finds that it lacks such jurisdiction.


                                              6
       The Court therefore turns to whether Plaintiffs have alleged facts supporting specific

contacts-based jurisdiction as to Mr. Cipolletti and Ms. Cipoletti. In its analysis, the Court

considers: “(1) whether the defendant purposefully directed [his or her] activities at

residents of the forum state; (2) whether the plaintiff[s’] injury arose from those

purposefully directed activities; and (3) whether exercising jurisdiction would offend

traditional notions of fair play and substantial justice.” Newsome, 722 F.3d at 1264. For

the first requirement, “purposeful direction has three elements: (a) an intentional action

that was (b) expressly aimed at the forum state with (c) knowledge that the brunt of the

injury would be felt in the forum state.” Id. at 1264-65 (quotation marks and citation

omitted). For the second requirement (the arising-from requirement), the Court—applying

the most restrictive test—“examine[s] whether any of the defendant’s contacts with the

forum are relevant to the merits of the plaintiff[s’] claim[s].” Id. at 1270 (quotation marks

and citation omitted).    Finally, for the third requirement, the Court’s fair-play-and-

substantial-justice analysis involves five factors:

       (1) the burden on the defendant, (2) the forum state’s interest in resolving the
       dispute, (3) the plaintiff’s interest in receiving convenient and effective
       relief, (4) the interstate judicial system’s interest in obtaining the most
       efficient resolution of controversies, and (5) the shared interest of the several
       states in furthering fundamental substantive social policies.

Id. at 1271 (quotation marks and citation omitted).

              1.     Mr. Cipolletti

       Plaintiffs allege that Mr. Cipolletti made several trips to Oklahoma regarding

Plaintiffs’ agreement with OMNI, that he made promises to Plaintiffs while Plaintiffs were

in Oklahoma, and that he sent ten different communications regarding Plaintiffs’


                                              7
agreement with OMNI to them in Oklahoma. Plaintiffs have alleged that Mr. Cipolletti’s

communications with them were intentional (see e.g., Am. Compl. ¶ 45, Doc. No. 9

(indicating that Mr. Cipolletti’s letter made a “material[] represent[ation]”)) and were

aimed at them. There is no indication that Mr. Cipolletti may have been unaware of

Plaintiffs’ location; the agreement executed by Mr. Cipolletti on behalf of OMNI was

“entered into . . . in Oklahoma County, Oklahoma.” Id. ¶¶ 1-2. And the agreement stated

both that Dr. Low was “a physician duly licensed to practice medicine in the state of

Oklahoma” and that notices required by the agreement should be sent to him in Oklahoma.

Product Development & Clinical/Surgical Consulting Services Agreement, Doc. No. 9-1.

Moreover, there is no indication that any injury caused by Mr. Cipolletti’s actions would

be felt by Plaintiffs other than where they resided—in Oklahoma. Plaintiffs have made a

prima facie showing that Mr. Cipolletti purposefully directed actions toward Oklahoma.

       Moving to the arising-from requirement, the contacts at issue—principally, Mr.

Cipolletti’s communications with Plaintiffs regarding calculation of the amounts owed by

OMNI to Plaintiffs and when such payments would be made, as well as his travels to

Oklahoma “in connection with the Product Development and Clinical Surgical Consulting

Services Agreement Plaintiffs entered into” (Am. Compl. ¶ 4, Doc. No. 9)—are relevant

to the merits of Plaintiffs’ claims against him. Indeed, these communications are the entire

basis of Plaintiffs’ fraud and negligent misrepresentation claims against him, and his other

actions regarding Plaintiffs’ agreement are likewise relevant. At the motion-to-dismiss

stage, these assertions adequately allege that Mr. Cipolletti purposefully directed activities

toward Oklahoma and that Plaintiffs’ alleged injuries arose from such actions.


                                              8
       Mr. Cipolletti does not satisfy his burden of showing that the Court’s exercise of

personal jurisdiction over him would offend traditional notions of fair play and substantial

justice. See id. at 1271. Mr. Cipolletti provides no compelling argument that he would be

unduly burdened by defending this lawsuit in Oklahoma,4 that Oklahoma lacks an interest

in resolving a dispute involving alleged fraud against two of its residents, that Plaintiffs

lack an interest in the convenient and effective relief that can be provided by this Court,

that this controversy can be more efficiently resolved in a different forum, or that a

substantive social policy points toward a more appropriate forum.

       This case is different from Walden v. Fiore, 571 U.S. 277 (2014), in which the only

connection between the Georgia defendant and the forum (Nevada) was that the plaintiffs

happened to be present in Nevada while the defendant was holding their money in Georgia.

Importantly, the defendant had “never traveled to, conducted activities within, contacted

anyone in, or sent anything or anyone to Nevada.” Id. at 289. Here, in contrast, Mr.

Cipolletti traveled to, contacted persons in, and sent correspondence to Oklahoma. The

Walden defendant did not direct his actions toward any specific forum but Georgia. See

id. at 288-89. Here, Mr. Cipolletti aimed his actions toward, specifically, Oklahoma.

       Accordingly, the Court finds that it has personal jurisdiction over Mr. Cipolletti.

Requiring him to litigate in Oklahoma would not result in him being forced to “account for


4
  “As in any case in which the parties reside in different fora, one side must bear the
inconvenience of litigating ‘on the road.’ While admittedly a burden, defendants have not
indicated that their defense of this case would be hindered by the territorial limits on [this]
court’s power to subpoena relevant witnesses, or indeed hampered in any other significant
way.” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1081 (10th Cir.
2008).


                                              9
merely ‘random, fortuitous, or attenuated contacts’ with” this State. Dudnikov, 514 F.3d

at 1071 (quoting Burger King v. Rudzewicz, 471 U.S. 462, 475 (1985)).

              2.     Ms. Cipolletti

       The activities purposefully directed toward Oklahoma by Ms. Cipolletti are less

indicative that an exercise of personal jurisdiction is proper. Indeed, Plaintiffs’ only

allegations regarding Ms. Cipolletti are that she authored five communications regarding

payments due to Plaintiffs from OMNI. Unlike Mr. Cipolletti, Ms. Cipolletti did not travel

to Oklahoma. (At least no such travel is alleged). Accordingly, Ms. Cipolletti’s contacts

with Oklahoma are weaker, and Plaintiffs have not established a prima facie case for the

Court’s personal jurisdiction over Ms. Cipolletti.

       Her circumstances are akin to those in DCA Services, Inc. v. Communications III,

Inc., in which an individual defendant, acting on behalf of certain corporate defendants,

negotiated a plan for payments due from the corporate defendants to the plaintiff. See No.

CIV-15-256-D, 2016 WL 815329, at *1 (W.D. Okla. Feb. 29, 2016). The plaintiff alleged

that the individual defendant falsely represented the health of the defendant corporations

and their likelihood to remain in business, and that the plaintiff relied on the fraudulent

representations to its detriment. The plaintiff alleged that personal jurisdiction was proper

over the individual defendant because he knew that the agents with whom he negotiated

were located in Oklahoma. Judge DeGiusti disagreed; applying Walden and Rockwood

Select Asset Fund XI (6)-1, LLC v. Devine, Millimet & Branch, 750 F.3d 1178 (10th Cir.

2014), he found that “the telephone conferences and electronic mail communications

between [the p]laintiff (in Oklahoma) and [the individual defendant] (in Ohio) [were]


                                             10
insufficient to establish minimum contacts necessary for the exercise of personal

jurisdiction over a nonresident defendant.” Id. at *4.

       The same is true for Ms. Cipolletti. Plaintiffs offer five communications between

Plaintiffs and Ms. Cipolletti—half the number of Mr. Cipolletti and without any travel by

her to Oklahoma. The collective significance of these communications is insufficient to

meet the standard of minimum contacts between Ms. Cipolletti and Oklahoma.

Accordingly, the Court finds that it lacks personal jurisdiction over Ms. Cipolletti.

              3.     Fiduciary shield doctrine

       Defendants also argue that the fiduciary shield doctrine protects Mr. Cipolletti and

Ms. Cipolletti from the Court’s personal jurisdiction.5        “Under the fiduciary shield

doctrine,” where adopted, “a nonresident corporate agent generally is not individually

subject to a court’s jurisdiction based on acts undertaken on behalf of [a] corporation.”

Newsome, 722 F.3d at 1275 (quotation marks and citation omitted). Whether the fiduciary

shield doctrine applies, and how, is a matter of state law, not a matter of federal due process

(and thus not a part of the minimum contacts analysis). See id. at 1276, 78. It has been

neither adopted nor rejected by the Oklahoma Supreme Court. See id. at 1278-79.

       Defendants provide no convincing argument that Oklahoma would adopt the

fiduciary shield doctrine. Oklahoma, as previously noted, extends personal jurisdiction to

the extent “consistent with the Constitution of [Oklahoma] and the Constitution of the



5
 Defendants conflate the fiduciary shield doctrine with the no-imputed-contacts rule. See
Reply 8, Doc. No. 22. As explained at length in Newsome, the two concepts are distinct.
See 722 F.3d at 1275-78. The latter is not at issue in this case.


                                              11
United States.” Id. at 1264 (quoting Okla. Stat. tit. 12, § 2004(F)). A determination that

the fiduciary shield doctrine applied would be inconsistent with § 2004(F) because the

doctrine is not required by due process. See id. at 1278; see also id. at 1276 (indicating

that although employees’ contacts with the forum state “are not to be judged according to

their employer’s activities” therein, their “status as employees does not somehow insulate

them from jurisdiction” (quotation marks and citations omitted)). Applying the fiduciary

shield doctrine would limit the reach of personal jurisdiction to some distance shorter than

that allowed by § 2004(F). Judicially imposing such a limitation, absent any indication

that the legislature intended as much, is not within the Court’s purview. See Finstuen v.

Crutcher, 496 F.3d 1139, 1148 (10th Cir. 2007) (“[A federal court is to] interpret state laws

according to state rules of statutory construction. Oklahoma courts construe statutes

according to the legislative intent as expressed in both the language and purpose of the

statute . . . . The Court presumes that the Legislature expressed its intent and that it

intended what it expressed.     Statutes are interpreted to attain that purpose and end

championing the broad public policy purposes underlying them. . . . The cardinal rule is

to begin with consideration of the language used.” (quotation marks and citations omitted)).

       In addition, recent jurisprudence lends doubt to the doctrine’s vitality. As stated by

Judge Friot: “[T]he fiduciary shield doctrine, never much more than a weed in the judicial

garden in the first place, was interred, at least for jurisdictions that exert long-arm

jurisdiction to the full extent permitted by the Due Process Clause, by Justice Rehnquist,

writing for a unanimous Court in Calder.” Producers Coop. Oil Mill v. DFW Biodiesel,

Inc., No. CIV-11-1170-F, 2012 WL 12863166, at *4 (W.D. Okla. Feb. 7, 2012) (discussing


                                             12
Calder v. Jones, 465 U.S. 783 (1984)); see Young v. E. Tex. Med. Ctr. Reg’l Healthcare

Sys., Inc., No. 17-CIV-101-RAW-JFJ, 2017 WL 7731212, at *4 (N.D. Okla. Nov. 6, 2017)

(same); cf. Newsome 722 F.3d at 1278-79 (“[W]e question whether we can predict with

any confidence that Oklahoma courts would graft the fiduciary shield doctrine into a long-

arm statute intended to reach as far as due process allows.” (declining to decide whether

Oklahoma would adopt the doctrine generally, and instead only determining it would not

apply in a case involving a breach of fiduciary duty claim)). Seeing no convincing

argument that Oklahoma would adopt the fiduciary shield doctrine in applying § 2004(F),

the Court does not find the fiduciary shield doctrine applicable in this case.6




6
  To the extent the fiduciary shield doctrine could apply, the Plaintiffs’ allegations against
Mr. Cipolletti and Ms. Cipolletti are significantly more robust than those against the
defendants in the authority principally relied on by Defendants. See Mot. 11, Doc. No. 14.
In Polovino v. International Brotherhood of Electrical Workers, the allegations against the
individual defendant were nothing more than a brief reference in an introductory section
that only “provide[d] a cursory and disjointed narrative of the alleged wrongful conduct”
in a two-and-a-half-page complaint that “fail[ed] to identify what laws [the p]laintiffs
believe[d] . . . [the individual defendant had] violated.” No. 15-CV-23-JHP-PJC, slip. op.
at 2, 5 (N.D. Okla. Aug. 7, 2015). In addition, the Polovino court did not decide that the
fiduciary shield doctrine applied; it instead indicated that “assuming it does, [the individual
defendant]’s contacts with Oklahoma [could ]not form the basis for exercising personal
jurisdiction over him,” while also dismissing the claims against the individual defendant
due to the plaintiffs’ failure to state a claim under Rule 12(b)(6) and the lack of timely
service under Rules 4(m) and 12(b)(5). Id. at 6, 10-12. Plus, a fraud exception to the
fiduciary shield doctrine may exist when a plaintiff alleges, as here, that an individual
defendant “personally took part in the commission of a tort, even if he acted on behalf of a
corporation.” Shotwell v. Crocs Retail, Inc., No. 07-CV-313-CVE-PJC, 2007 WL
2446579, at *3 (N.D. Okla. Aug. 23, 2007); cf. id. at *4 (“When a corporate officer
intentionally directs his actions towards the forum state and is the primary participant in
the alleged wrongdoing, those actions can form the basis for asserting personal jurisdiction
over the corporate officer.”). None of the other circumstances in which Defendants assert
the doctrine’s principles were utilized included fraud claims. See Reply 9, Doc. No. 22.


                                              13
       B.     Defendants’ Rule 8(a), 9(b), and 12(b)(6) arguments

              1.     Plaintiffs’ fraud claim

       The parties agree that Plaintiffs’ fraud claim is subject to Oklahoma law. See Mot.

5, Doc. No. 14; Resp. 5, Doc. No. 19. Thus, to prevail, Plaintiffs must show:

       1) a false material misrepresentation, 2) made as a positive assertion which
       is either known to be false or is made recklessly without knowledge of the
       truth, 3) with the intention that it be acted upon, and 4) which is relied on by
       the other party to his (or her) own detriment.

Bowman v. Presley, 2009 OK 48, ¶ 13, 212 P.3d 1210, 1218.7 These “elements . . . help

to determine whether Plaintiff[s] ha[ve] set forth a plausible claim.” Khalik v. United Air

Lines, 671 F.3d 1188, 1192 (10th Cir. 2012).

       To meet Rule 9(b)’s particularity requirement, a “complaint alleging fraud [must]

set forth the time, place and contents of the false representation, the identity of the party

making the false statements and the consequences thereof.” Koch, 203 F.3d at 1236

(quotation marks and citation omitted). Here, Defendants acknowledge that Plaintiffs have

identified numerous statements that they allege were false, who made such statements,

when the statements were made, and what the statements included. But Defendants fault

Plaintiffs for “fail[ing] to identify which statements were improperly calculated, who made

the improper calculations, how the people making the calculations knew they were

inaccurate, how the Plaintiffs relied on any false statement, and what injury the Plaintiffs

suffered.” Mot. 6, Doc. No. 14.


7
 Defendants cite Lillard v. Stockton, 267 F. Supp. 2d 1081 (N.D. Okla. 2003), for the same
requirements, but enumerated differently. The Court has opted for a most recent
pronouncement by the Oklahoma Supreme Court of the elements for fraud.


                                             14
       Defendants ask too much of Plaintiffs’ pleading. Plaintiffs have identified the time,

place, contents, communicator, and effect of each alleged-to-be-false statement. That is all

that Rule 9(b) requires. See Koch, 203 F.3d at 1236. To the extent Defendants seek

information regarding the calculations included in the statements that Plaintiffs allege were

false, the relevant question for the Court’s Rule 9(b) analysis is whether Plaintiffs have

identified the person making the statement, not the person who performed the calculation

eventually included as one part of the statement. See id. Rule 9(b)’s “purpose is to afford

defendant[s] fair notice of plaintiff[s’] claims and the factual ground[s] upon which they

are based.” Id. (quotation marks and citation omitted). Plaintiffs have done so.

       Defendants’ other complaints about Plaintiffs’ pleading fail as well. Defendants

asset that Plaintiffs must identify which statements included improper calculations. See

Mot. 6, Doc. No. 14. But Plaintiffs have done so, alleging that all of the statements

specified in the Amended Complaint were false. See Am. Compl. ¶¶ 71, 73, Doc. No. 9.

Likewise, Plaintiffs have indicated how they relied on each of the allegedly false

representations (by “accept[ing] the statements as true and correct and . . . not tak[ing] any

actions, . . . [and] not demand[ing] full payment”) and what injuries they suffered (“no[t]

get[ting] full payment” owed to them sooner or at all). Id. ¶ 75.

       Defendants argue that Plaintiffs’ intent allegations are not pleaded with sufficient

particularity and that they are undercut by other allegations in the Amended Complaint that

show Defendants’ good faith. As to the former argument, “intent . . . may be alleged

generally,” as Plaintiffs have done. Fed. R. Civ. P. 9(b). As to the latter argument, the

only question before the Court at this stage of litigation is whether Plaintiffs have “nudged


                                             15
their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

Balancing alleged facts which support Plaintiffs’ allegations with those that cast doubt on

Plaintiffs’ allegations is not appropriate in deciding a Rule 12(b)(6) motion.

       Defendants also assert that Plaintiffs have not pleaded reliance with adequate

particularity because Plaintiffs have alleged merely that they “acted in reliance upon

Defendants’ representations and accepted [Defendants’] statements as true and correct and

did not take any actions, did not demand full payment [and did not] get full payment.” Am.

Compl. ¶ 75, Doc. No. 9. Plaintiffs’ allegations are sufficient. “[R]eliance may be shown

by factual allegations evincing action or inaction,” as Plaintiffs allege here. Hitch Enters.,

Inc. v. Cimarex Energy Co., No. CIV-11-13-W, 2012 WL 12863013, at *7 (W.D. Okla.

Oct. 10, 2012). It is unclear what additional level of particularity Plaintiffs could add in

these circumstances beyond stating (as they have) that they accepted Defendants’

representations as true and declined to demand immediate payments accordingly. The

sufficiency of Plaintiffs’ allegations also is bolstered by the particularity of their other fraud

allegations. See Foster v. Merit Energy Co., No. CIV-10-758-F, 2010 WL 9039558, at *1

(W.D. Okla. Oct. 22, 2010) (finding allegations sufficiently particular when “plaintiffs did

not expressly allege that they relied on the check foils and other information supplied to

them by defendant, [but] such reliance [could] be reasonably inferred from the [complaint’s

other] allegations”).

       Finally, Defendants assert that Plaintiffs’ alleged injuries (“actual and consequential

damages in excess of $75,000.00” (Am. Compl. ¶ 76, Doc. No. 9)) are not the type

recoverable in a fraud claim because they are merely contract damages. This argument is


                                               16
more appropriate for a summary judgment motion, when additional information regarding

the types of damages claimed by Plaintiffs is available, and the Court declines to rule on

the issue at this time.8

               2.     Plaintiffs’ negligent misrepresentation and negligent
                      performance of contract claims

       The parties agree that Plaintiffs’ negligent misrepresentation and negligent

performance of contract claims are subject to California law, so the Court assumes that

California law applies. See Mot. 9, Doc. No. 14; Resp. 18, Doc. No. 19; Union Standard

Ins. Co. v. Hobbs Rental Co., 566 F.3d 950, 952 (10th Cir. 2009) (indicating that when the

parties agree what State’s laws apply, the Court may “proceed from the same assumption”).

Defendants assert that California’s economic loss rule bars Plaintiffs’ negligent

misrepresentation and negligent performance of contract claims by limiting Plaintiffs’

recoveries for these claims to contract damages.

       As explained by the California Supreme Court (in a breach of warranty case):

       Economic loss consists of damages for inadequate value, costs of repair and
       replacement of the defective product or consequent loss of profits—without
       any claim of personal injury or damages to other property. Simply stated,
       the economic loss rule provides: Where a purchaser’s expectations in a sale
       are frustrated because the product he bought is not working properly, his

8
  Defendants spend half of their reply brief [Doc. No. 22] arguing that Plaintiffs’ fraud
claim is a recharacterized version of their contract claim not cognizable as a matter of law
because identical conduct underlies both claims. Defendants did not include this argument
in their motion, instead only distinguishing between the fraud claim and the contract claim
in relation to Plaintiffs’ claimed damages—under the proposition that Plaintiffs’ fraud
claim fails to meet the particularity requirement of Rule 9(b). Defendants’ argument in
their reply brief is substantially broader, and the Court declines to address it at this time
because it was not included in Defendants’ motion. Cf. United States v. Wayne, 591 F.3d
1326, 1336 n.9 (10th Cir. 2010) (declining to address an argument raised for the first time
in a reply brief).

                                             17
      remedy is said to be in contract alone, for he has suffered only economic
      losses. This doctrine hinges on a distinction drawn between transactions
      involving the sale of goods for commercial purposes where economic
      expectations are protected by commercial and contract law, and those
      involving the sale of defective products to individual consumers who are
      injured in a manner which has traditionally been remedied by resort to the
      law of torts. The economic loss rule requires a purchaser to recover in
      contract for purely economic loss due to disappointed expectations, unless
      he can demonstrate harm above and beyond a broken contractual promise.

Robinson Helicopter Co. v. Dana Corp., 102 P.3d 268, 272-73 (Cal. 2004) (quotation

marks and citations omitted). Summarizing an earlier decision—Erlich v. Menezes, 981

P.2d 978 (Cal. 1999)—relied on by Plaintiffs (see Resp. 18-19, Doc. No. 19), the Robinson

Helicopter court explained those “harm[s] above and beyond a broken contractual

promise” which allow for both contract and tort actions:

      [A] party’s contractual obligation may create a legal duty and . . . a breach of
      that duty may support a tort action. . . . Conduct amounting to a breach of
      contract becomes tortious only when it also violates a duty independent of
      the contract arising from principles of tort law.
              . . . Tort damages have been permitted in contract cases where a
      breach of duty directly causes physical injury; for breach of the covenant of
      good faith and fair dealing in insurance contracts; for wrongful discharge in
      violation of fundamental public policy; or where the contract was
      fraudulently induced. In each of these cases, the duty that gives rise to tort
      liability is either completely independent of the contract or arises from
      conduct which is both intentional and intended to harm.
              With respect to situations outside of those set forth above, . . . a
      tortious breach of contract may be found when (1) the breach is accompanied
      by a traditional common law tort, such as fraud or conversion; (2) the means
      used to breach the contract are tortious, involving deceit or undue coercion;
      or (3) one party intentionally breaches the contract intending or knowing that
      such a breach will cause severe, unmitigable harm in the form of mental
      anguish, personal hardship, or substantial consequential damages. Focusing
      on intentional conduct gives substance to the proposition that a breach of
      contract is tortious only when some independent duty arising from tort law
      is violated. If every negligent breach of a contract gives rise to tort damages
      the limitation would be meaningless, as would the statutory distinction
      between tort and contract remedies.


                                            18
Robinson Helicopter, 102 P.3d at 272-274 (quotation marks and citations omitted).

       Applying the economic loss rule, the Court agrees that Plaintiffs’ negligent

performance of contract claim is barred. Plaintiffs have not alleged (i) physical injury, (ii)

breach of an insurance contract, (iii) wrongful discharge, (iv) fraudulent inducement, (v)

fraud, conversion, deceit, or undue coercion as a basis for their negligent performance of

contract claim, or (vi) intent or knowledge of “severe, unmitigable harm in the form of

mental anguish, personal hardship, or substantial consequential damages.” Id. at 273-74.

Nor have Plaintiffs alleged—with respect to their negligent performance of contract

claim—an “independent duty arising from tort law.” Id. at 274. Plaintiffs only allege that

Defendants were negligent in “failing to properly calculate the Royalties OMNI owed to

[Plaintiffs]”—the same alleged act constituting the alleged breach in their contract claim.

Am. Compl. ¶ 85, Doc. No. 9. Under the economic loss rule which “prevents the law of

contract and the law of tort from dissolving one into the other” (Robinson Helicopter, 102

P.3d at 273), “a plaintiff may not recover in tort based solely on allegations that a contract

was negligently performed.” Rex Inv. Co. Ltd. v. S.M.E., Inc., No. 15-cv-2607-H-JMA,

2016 WL 4507463, at *7 (S.D. Cal. Aug. 29. 2016).

       The same is not true for Plaintiffs’ negligent misrepresentation claim, which is

closer in kind to a common-law fraud claim than a negligence claim. Unlike Plaintiffs’

negligent performance of contract claim, their negligent misrepresentation claim requires

a showing of intent, allowing the claim to stand beside and separate from the contract claim.

See Robinson Helicopter, 102 P.3d at 274; Guzman v. Nationstar Mortg. LLC, No.



                                             19
18cv2531-WQH-RBB, 2019 WL 2436456, at *12 (S.D. Cal. June 11, 2019) (“The

elements for negligent misrepresentation are: ‘(1) representation as to a material fact, (2)

representation is untrue, (3) regardless of actual belief, the defendant made the

representation without a reasonable ground for believing it true, (4) intent to induce

reliance, (5) justifiable reliance by plaintiff who does not know the representation is false,

and (6) damage.’” (citation omitted)). In addition, the long-term pattern of conduct alleged

by Plaintiffs is sufficient for the negligent misrepresentation claim to fit within exceptions

to the economic loss rule—when either “the breach [of contract] is accompanied by a

traditional common law tort, such as fraud . . . [or] the means used to breach the contract

are tortious, involving deceit.” Robinson Helicopter, 102 P.3d at 273.

       C.     Defendants’ arguments regarding the John Doe Defendants

       Finally, Defendants argue that Plaintiffs’ “appendage of anonymous Defendants to

the Amended Complaint” is improper. Mot. 11, Doc. No. 14. The Court agrees that

Plaintiffs have not shown a need to assert claims against John Doe Defendants. See Fed.

R. Civ. P. 10(a). Moreover, Plaintiffs have not served the Amended Complaint and a

summons on any of the John Doe Defendants, despite more than 90 days having passed.

See id. Rule 4(m). Accordingly, Plaintiffs’ claims against the John Doe Defendants will

be dismissed.9 The Court does so, however, without prejudice to Plaintiffs seeking timely


9
  Ottis v. Fischer Price does not support Plaintiffs’ argument that their claims against the
John Doe Defendants should survive. Ottis is limited to the federal question context, while
this is a diversity case. See 627 F. Supp. 2d 1040, 1049 (D. Neb. 2008). And the result
reached in that case—dismissal of claims against the Doe defendants for failure to timely
serve them, but with the potential for their later inclusion once their identities are learned
upon a proper amendment request—is the same result the Court reaches here.


                                             20
leave to file a second amended complaint against additional named defendants who are

“officers, directors or shareholders of OMNI” once Plaintiffs identify them, if viable bases

for such claims against additional defendants exist. Am. Compl. ¶ 6, Doc. No. 9.

IV.    Conclusion

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss Counts II, III,

and IV of Plaintiffs’ Amended Complaint [Doc. No. 14] is GRANTED IN PART and

DENIED IN PART as stated herein. Plaintiffs’ claims against Defendant Elizabeth

Cipolletti are DISMISSED WITHOUT PREJUDICE due to the Court’s lack of personal

jurisdiction over her. Plaintiffs’ claims against the John Doe Defendants are DISMISSED

WITHOUT PREJUDICE.             Plaintiffs’ negligent performance of contract claim is

DISMISSED WITH PREJUDICE. Plaintiffs’ remaining claims against the remaining

Defendants will continue in this action.

       IT IS SO ORDERED this 17th day of July, 2019.




                                            21
